Title: From Thomas Jefferson to William Tazewell, 23 January 1803
From: Jefferson, Thomas
To: Tazewell, William


          
            Washington Jan. 23. 1803.
          
          Th: Jefferson returns his thanks to Doctor Tazewell for his Medical Vademecum. it has really brought the whole science of diseases & remedies within the shortest compass possible, and, not meddling with the details of the science himself, it presents exactly such a general view of every part of it, as he often wishes to take. he presents to Doctr. Tazewell his respectful salutations.
        